By JUDGE SAFFOLD.-
The first assignment is, that the Court erred in sustaining the demurrer to the third plea. As this assignment was not particularly re-bod on by the counsel, it is sufficient to say, the plea did not presenta legal defence, hut was clearly insufficient for reasons that it contained no description of the executions, or any averment that the horse was the property of the defendant therein.
Second. It is also assigned for error, that the Circuit Court rejected admissible evidence, and gave and refused instructions to the jury, as described in the bill of exceptions. '
The first branch of the objection respecting the testimony is, that the executions were offered in evidence, under the special pleas, to shew the defendant’s authority for taking and selling the horse, which the Court rejected. On comparison, it is found, that a variance exists in the amount of all the executions offered in evidence, *353and those described in the pleas. The least difference between any of them is, the-amount of eighteen and three fourths cents interest, required by the execution, but unnoticed by the plea. The plea also omitted to shew the amount of costs in the same execution, describing it only asoné “in favor of Jesse Horn, for the sum of twenty-, five dollars, with costs, against said William Davis,” when the execution had ascertained the amount of costs to' be two dollars. Then the inquiry is, was this a fatal variance in the description? As the amount of costs must necessarily have continued to increase with the progress of the execution, and no sum differing from the true one was expressed in the plea, the failure to specify the amount was not a material variance. But as respects the interest, there is more difficulty; a variance of eighteen* and three fourths cents in the amount of principal or interest, involves the same principle that the same or any other number of dollars would do. The variance is so slight, that it is with reluctance we sustain the objection,yet, could we disregard this amount, we would have no criterion by which to be governed; and must therefore sustain exceptions for the smallest variance in sums where they are specifically expressed, as a main feature of the description. It is true, a previous execution appears to-have issued between the same parties, probably on the same demand, describing the amount to be twenty-five dollars, and two dollars costs, and which had the figure 2,- and the words “Interest 183” indorsed upon it, from which it may be inferred, the last was intended as an alias; they were both, however, in the form of originals, and contained no express reference to each other. But it also appears from the defendant’s return that the previous execution had been levied on other property which had been sold, and the proceeds applied to older executions; that the force of the former had been spent, and it had been returned some time before the seizure of this horse; it could therefore afford no justification for the subsequent taking; and was certainly inadmissable under a plea describing an execution in the defendant’s hands ai the time, and which had been levied on the horse. The variances with reference to the other executions are still greater. Hence, it is conceived, there was no error in excluding the executions, and the transactions connected with them from the consideration of the jury.
Under this assignment, it is further objected that the *354instructions given by the Court were erroneous. If the executions which were offered in evidence as a justification were correctly excluded, the defendant Harrison was placed in the attitude of any other indifferent person, and had no right to intermeddle with the property'', whether it belonged to James or William Davis; nor was it material to him whether the sale by which the horse had been transferred to the former and placed in his or his agent’» possession, was bona fide or fraudulent. The law is believed to bo entirely clear, that one who commits a trespass on property in the possession of another who claims to be the absolute or qualified owner, can neither justify or palliate the trespass by .proving that the ostensible owner claims and holds the property under a fraudulent sale from a third person, between whom and the defendant there is no privity of interest or connection of title. Such sale, though it may have been fraudulent and void as to-creditors and purchasers, would have been valid as between the parties, and in relation to all indifferent persons. It was not until the evidence under the special pleas had been rejected, that the Court instructed the jury, that the alleged fraud could not constitute a defence under the general issue. A legal defence to an action implies some available matter entitling the defendant to a partial or total discharge from, the supposed liability, and as this alleged fraud could not' legally have had either effect, there-was no error in the instructions.
To mitigate hardship and avoid injustice from mistakes,, slight variances and inadvertencies, the Courts usually grant now trials on equitable terms at the instance of the aggrieved party, and permit amendments in the pleadings. Such was the relief the law contemplated in a case like the present, and it can scarcely be doubted, but the Court would have granted a new trial on terms, had it been applied' for on a shewing that material injustice would result from the misdescription of the executions-A majority think the judgment below must be affirmed.
By JUDGE CRENSHAW.
In this case an- execution _ in favor of Horne, as described in the plea, is for the sum ' of twenty-five dollars, with costs. The execution offered in evidence, was for twenty-five dollars debt, two dollars costs, and eighteen and three quarters cents interest. On the back of this execution, from the indorsement made by the justice, it is obvious that this was a renewal of a pre.*355vious execution for the same amount, with the exception of the interest, and which execution was also offered in evidence. And to my mind, it is equally apparent, that' ■the eighteen and three quarters cents, was the interest which accrued between the time of issuing the two executions; and this is the reason why it does not appear in •the first execution. I hold then, that there is no variance. But suppose there- was a variance of eighteen and three quarters cents between the execution described in the plea, and that offered in evidence, was the variance so material as to warrant the Court in rejecting the evidence? I apprehend not. Because the plea does not profess fo .set out the execution in hmc verba. And it was sufficient if the execution described in the .plea, contained such marks of identity as plainly shewed it to be the same with that offered in evidence. In 5 Johnson, a in an action for an escape, the plaintiff stated the substance of the execution in his declaration, without setting it out in hmc verba, but in the execution produced in evidence, there was a variance of one cent in the amount of damages and costs ; it was held to be immaterial.
I am therefore inclined to the opinion; that if there was a variance in the case before us, it was so small a one as to be immaterial.
These executions, therefore, should have been admitted, and as a necessary consequence of their admission, the evidence going to prove that the right of property in the horse levied on, was in the defendant in the execution, or in other words, that the sale of the horse to the plaintiffbelow, in the pfésent action, was fraudulent and void.
For these reasons J think the judgment should be reversed and the cause remanded.
Judge Lipscomb, concurred with Judge Crenshaw.
Judgment affirmed.
Judge Taydor, not sitting.

 pa<re 89